DETAILED ACTION
This Office Action is in response to the amendment and Request for Continued Examination filed 6/15/2022.  

Allowable Subject Matter
Claims 5-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to Applicant’s Remarks filed 6/15/2022, the Examiner agrees that the closest found prior art references by Lutz and Williams fail to teach a set of slices configured to operate on single precision multiply instructions in parallel and to operate together on dual precision multiply instructions, wherein a leading zero count circuit is coupled to each of the slices in parallel with the set of multiplication circuits and the computation circuit, and an adder is coupled to the compressor circuit of each of the slices, as claimed in Claim 15.  Thus, the closest found prior art fails to disclose the structure of the integrated circuit device claimed in Claims 15 and 17-24.  An Examiner’s statement of reasons for allowance of Claims 5-14 can be found in the prior Office action dated 5/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182